Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 1 of 25

B"H
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAMES PRICE,
15801 S.W. 137th Avenue
Miami, Florida 33177-9800,

Plaintiff,
Vv.

UNITED STATES

DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530-0001,

and

JEFF SESSIONS,

in his official capacity as

Attorney General of the United States
United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530-0001,

and

DAVID S. FERRIERO,

in his official capacity as

Archivist of the United States

The National Archives and
Records Administration

8601 Adelphi Road

College Park, Maryland 29740-6001,

Defendants.

 

SECOND AMENDED COMPLAINT

    
  
  
  

i SEED
pS
Po Ay
pi OCT 1 omg
..
1 us fm i “i ‘or “1. hy ist chara Court

Saf Columba

  
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 2 of 25

6. The Honorable David S. Ferriero serves as the U.S. Archivist and
has his principal place of business at the National Archives and Records
Administration ("NARA"), 8601 Adelphi Road, College Park, Maryland 20740-
6001. Mr. Ferriero serves in this official capacity by appointment of the
President of the United States and having been confirmed by a majority of the
United States Senate. Mr. Ferriero is sued only in his official capacity as
the Archivist, where he is subject to the FRA pursuant to Title 44 U.S.C. §

2901 et seq.

Ill. STATEMENT OF FACTS

7. The Plaintiff filed a series of FOIA requests with the DOJ. The
Plaintiff requested specific records, documents, information, and data that the
DOJ was required to have collected and preserved under the Title 44 U.S.C.
§ 3101 et seq., Title 5 U.S.C. § 306, and Title 34 U.S.C. § 11291 et seq.
Specifically, under under 34 U.S.C. § 11291 et seq., the DOJ was required
to provide annual reports to the United States Congress—that contained the
information requested—as required under the statutes, 5 U.S.C. § 306, 36
U.S.C. §§ 1115-1119 and §§ 9703-9704, as part of the Government Performance
and Results Act (Public Law 103-62; 107 Stat. 235). See also Public Law 110-

401, Title I § 106, 122 Stat. 4238.

A. THE FIOA REQUESTS

8. The Plaintiff filed his initial FOIA requests on May 5, 2017. See
Exhibit "A". The DOJ acknowledged Price's request on May 16, 2017, and
assigned the FOIA request the tracking identifier OJP FOIA No. 17-00209.

See Exhibit "B".
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 3 of 25

9. The DOJ provided an initial response on May 31, 2017. That
response DID NOT contain any of the requested records. Instead, the DOJ
attempted to substitute a summary "Pivot Table" where ALL "Record Numbers"
and "Jurisdictional Identifiers" were redacted. See Exhibit "C" at 4-5. The
DOJ claimed the excised information was withheld based on the exemption

defined in 5 U.S.C. § 552(b)(6). See Exhibit "C" at 1:92.

10. It is well documented in the Defendant DOJ's program guidelines
that the records Mr. Price requested were in fact emails, and their associated
attachments, sent by agencies of the National ICAC-TF Program to the
icaccasetrackerGusdoj.gov email address. These records are required to be
submitted monthly by each participating agency of the task force.
Additionally, the Defendant's Memorandum of Understanding with each task
force agency required to maintain copies of ALL records regarding task force
operations. Therein, Defendant's statment that "no information" was

available for two (2) of Mr. Price's requests was patently false. Id.

11. The Plaintiff filed an administrative appeal to the Office of
Information Policy ("OIP") on or about August 2017. The DOJ's Office of
General Counsel ("OGC") acknowledged Mr. Price's appeal on September 19,
2017, and assigned the appeal the tracking identifer DOJ-AP-2017-006671.
See Exhibit "D" at 1:12. The OGC denied the Plaintiff's administrative
appeal, and invited him to seek this Court's review pursuant to Title 5

U.S.C. § 552(a)(4)(B). See Exhibit "E" at 1:95.

12. Mr. Price filed a second series of FOIA requests on October 31,
2017. See Exhibits "F" through "H". The DOJ acknowledged the Plaintiff's
second set of requests on November 8, 2017, and assigned them the tracking

9
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 4 of 25

identifier OJP FOIA No. 18-00059. See Exhibit "J". On or about November
22, 2017, OJP transferred an undisclosed portion of Mr. Price's requests
internally to the Criminal Division of the United States Attorney's Office
("USAO-CD"). The USAO-CD assigned those requests the separate tracking

identifier CRM-300634425. Id.

13. This case was initially entered on the civil docket of the Southern
District of Florida! on November 29, 2017 at ECF No. 1. Following service
of the Complaint on the DOJ on December 7, 2017, the agency REFUSED to

provide any further responses to those requests.

14. Pursuant to Title 5 U.S.C. § 552(a)(6)(C), the DOJ's failure to
provide a timely response, within the period defined by the statute,
constituted an exhaustion of the agency's administrative remedies on the
pending requests. Subsequtently, Mr. Price served the DOJ notice of Default

on January 5, 2018. See Exhibit "K",

15. The DOJ refused to provide either: (1) the actual records Price
requested; or (2) a "Vaughn Index"*, Moreover, the DOJ has refused to
provide any explanation for its alleged inability to locate, or produce either
the records or a Vaughn Index despite the former being required under the

statute and the latter under circuit precedent.

1 This case was transferred to the District of Columbia on an Order of
the court at ECF No. 26.

2 A "Vaughn Index" as set forth in Citizens for Responsibility and Ethics
in Washington v. United States Dep't of Justice, 409 U.S. App. D.C. 113

 

 

(D.C. Cir. 2014) describes the nature of the information withheld and how
the claimed exemption is applicable.
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 5 of 25

16. On May 7, 2018, the Plaintiff filed a FOIA request to OJJDP seeking
copies of the "Memorandum of Understanding" ("MOU") agreements executed
between OJJDP, various law enforcement agencies, the individual U.S.
Attorney's offices, and a copy of the ICAC-TF Operational and Investigative
Standards ("O & I Standards"). See Exhibit "L". The OGC provided its
response on August 3, 2018 and assigned the tracking identifier OJP-FOIA-
18-00288. In its response, the OGC claimed there were no records of the
MOUs and produced a heavily redacted copy of the O & I Standards. Id.
The O & I Standards document is currently available in its entirety on a
public website where the Plaintiff initially learned of the document's

existence.

17. On August 8, 2018, Mr. Price appealed OGC's decision to OIP, the
appeal was assigned the tracking identifier DOJ-AP-2018-007492. The
Defendant decision on review was due on or before September 6, 2018. The
Defendant failed to respond within the time allotted by the statute [5 U.S.C.

§ 552(a)(6)(C)], thus exhausting the Plaintiff's administrative remedies.

18. On January 10, 2018, the Plaintiff filed a FOIA request to OJP
seeking various financial records of the National ICAC-TF Program. See
Exhibit "H". The OGC prvided an initial response on April 11, 2018, and
assiged the tracking identifier OJP-AP-18-00136. The initial OGC response
included some summary data and stated additional response documents were
located and would be "sent upon completion [of processing]". See Exhibit
"N". On dune 29, 2018, OGC produced one (1) program code and two (2)
appropriations codes with the corresponding Treasure symbols. The OGC
reversed its previous statement and claimed, "This completes the process of

your request." See Exhibit "O".
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 6 of 25

19. On August 8, 2018, Mr. Price appealed OGC's decision to OIP. OIP
responded and assigned the tracking identifier DOJ-AP-2018-007500. The
Defendant's decision on review was due on or before September 6, 2018. The
Defendant failed to respond within the time alloted by the statute [5 U.S.C. §

552(a)(6)(C)], thus exhausting the Plaintiff's administrative remedies. ®

20. The Plaintiff filed eight (8) other FIOA requests between January
31, 2018 and June 10, 2018. In response to EVERY REQUEST the Defendant
claimed the request fell under "unusual circumstances" pursuant to 5 U.S.C.
§ 552(a)(6(B)(i)-(iii). The Plaintiff responded to the Defendant's claims of
unusual circumstances with letters informing the agency it had failed to
articulate any of the factors set forth in the statute to justify the alleged
unusual circumstances. The Defendant's practice of routinely claiming
unusual circumstances effected a policy—informal or otherwise—that was
calculated to violate the statutes, and to thwart the intent of Congress. The
Plaintiff's requests for records, documents, information, and data were
targeted, specific and often included records the Defendant was required to
collect and preserve under the statutes and or were required to be reported
under Congressional oversight. Many of the subject records were simple,
even innocuous, e.g., an organization chart, a chart of financial accounts,

designation statistics, etc.

21. On May 1, 2018, the Plaintiff filed a 3rd-Party FOIA request—
including a fully executed DOJ Form-361, waiver of privacy rights—for the
ease specific records, documents, information, and data regarding Sheldon
Joel Ranmaraine. The Ramnaraine case was Federal Bureau of Investigation
3 On or about January 2018, the Plaintiff began filing FOIA requests and
administrative appeals using the DOJ FOIA Online Portal.

8
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 7 of 25

case, prosecuted by the United States Attorney for the Middle District of
Florida. Mr. Price had already requested and received the case files from
the City of Boynton Beach, Florida, and statements from Seminole County
Florida regarding the Defendant DOJ's possession of all records. The
Defendant DOJ, refused to produce the records citing exemptions under 5
U.S.C. § 552(b)(7)(E) and (b)(7)(F). The Plaintiff appealed Defendant
DOJ's decision, and moves this Court to adjudicate the matter herein, where
the records were previously released under FOIA. See OJP-FOIA-18-00260 at

Exhibit "P".

B. NOTICE OF NON-COMPLIANCE WITH FEDERAL RECORDS ACT

22. On August 9, 2018, the Plaintiff provided formal notice of the DOJ's
past and on-going violations of the FRA via email and certified mail to the
Attorney General and the Archivist. See ECF No. 35 at 18-21. On August
31, 2018, Laurence Brewer, Chief Records Officer for NARA, provided an
initial response indicating he was unaware of the DOJ's violations. The
Plaintiff responded to NARA with additional information, including copies of
the statutes and citations from internal DOJ documents and details of records

alienated, removed, or destroyed in non-governmental systems.

23. Specifically, the Plaintiff alerted NARA to the DOJ's use of a
privately operated Software-as-a-Service ("SaaS") platform to create
operational records for the National ICAC~TF Program. Those records include
but are not limited to emails, a collaborative message exchange, files,
administrative subpoena records, 3rd-party database records, IP Address
records, various "hash values" e.g., SHA-1 values, MD-5 values, etc., and

other historical records. These records may also include the statutory [34
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 8 of 25

U.S.C. § 11101] requests for, and responses from the National Center for
Missing and Exploited Children's Child Victim Identification Program ("CVIP").
On September 18, 2018, NARA responed to the Plaintiff via email that based

on the additional information, further investigation would be required.

C. THE FEDERAL RECORDS ACT

24. At all times during the relevant period, the Federal Records Act
defined a "record" as any material, "regardless of physical form or
characteristics, made or received by an agency of the United States
Government [("USG")] under Federal Law or in connection with the
transaction of public business and preserved or appropriate for preservation
by that agency or its legitimate successor as evidence of the organization,
functions, policies, decisions, procedures, operations, or other activities of
the Government or because of the informational value of the data in them."

See 44 U.S.C. § 3301; 36 C.F.R. § 1220.18.

25. At all times during the relevant period, the Federal Records Act
required all agency heads, including the Attorney General, to "establish and
maintain an active, continuing program for the economical and efficient

management of the records of the agency." See 44 U.S.C. §$ 3102.

26. At all times during the relevant period, the Federal Records
prohibited the unauthorized alienation or destruction of records [44 U.S.C. §
3314], OR the removal of records from the legal custody of an agency. See

36 C.F.R. §§ 1222.24(a)(6), 1230.10(a); see also 36 C.F.R. § 1230.3(b).

10
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 9 of 25

27. At all times during the relevant period, the Federal Records Act
directed agency heads, including the Attorney General, to establish
"safeguards" against the removal or loss of records, including notifications to
agency officials and employees that records are not to be alienated or
destroyed unless authorized and of "the penalties provided by law for the
unlawful removal or destruction of records." See 44 U.S.C. § 3105; 36
C.F.R. § 1230.10 (requiring agency heads to "[pJrevent the unlawful or
accidental removal, defacing, alteration, or destruction of records"); 36
C.F.R. § 1230.12; 18 U.S.C. § 2071 ("fines, imprisonment, or both may be

imposed for the willful and unlawful destruction of records").

28. At all times during the relevant period, the Federal Records Act
established the National Archives and Records Administration as the primary
agency for records management oversight. The FRA also established the
Archivist as responsible for assisting federal agencies in maintaining
satisfactory documentation of agency policies and transactions, including the
promulgation of standards, procedures, and guidelines with respect to records

management.

29. At all times during the relevant period, the Federal Records Act
mandated that an agency promptly notify NARA and produce a comprehensive
report when records were unlawfully or accidentally removed, detaced,
altered, or destroyed. See 44 U.S.C § 3106(a); 36 C.F.R. §§ 1230.10(d) and

§ 1230.14.

30. At all times during the relevant period, the Federal Records Act
required the agency heads, including the Attorney General, to collaborate

with the Archivist to “initiate action through the Attorney General for the

11
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 10 of 25

recovery ot records the head of the Federal agency knows or has reason to
believe have been unlawfully removed from that agency." See 44 U.S.C. §
3106(a); see also 36 C.F.R. § 1230.18. Additionally, if that agency head did
not initiate an action for such recovery or other redress within a reasonable
period of time, the Archivist "shall request the Attorney General to initiate
such an action, and shall notify the Congress when such a request has been

made." See 44 U.S.C. § 3106(b).

31. At all times during the relevant period, the Federal Records Act
required the Archivist to "assist the head of the agency in initiating action
through the Attorney General for the recovery of records unlawfully removed
and for other redress provided by law" and provided that the Archivist
"shall request the Attorney General to initiate such an action, and shall
notify Congress when such a request has been made" if the agency head has

failed to do so within a reasonable time. See 44 U.S.C. § 2905(a).

D. THE ADMINISTRATIVE PROCEDURES ACT

32. The APA is the statutory authority for a reviewing court to "decide
all relevant questions of law, interpret constitutional and_ statutory
provisions, and determine the meaning or applicability of the terms an
agency's actions... ", including [5 U.S.C. § 706(1)] to compel agency action
unlawfully withheld or unreasonably delayed, and (2) to hold unlawful and set
aside agency action, finding, and conclusions... ". Moreover, in making the
aforementioned determination, the court shall review the whole record or those
parts cited by a party, and due account shall be taken of the rule of

prejudicial error.

12
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 11 of 25

33. In light of Defendants Sessions' and Ferriero's failure to take action
to recover the records or to prevent future alienation, removal, or
destruction of federal records, the Plaintiff as a private litigant, is entitled
to bring an action to compel compliance with the law. See Armstrong v.
Bush, 924 F.2d 282, 296 (D.C. Cir. 1991) (holding “[I]f the agency head or
Archivist does nothing while an agency official destroys or removes
records... private litigants may bring suit to require the agency head and
the Archivist to fulfull their statutory duty to notify Congress and ask the

Attorney General to initiate legal action.").

D. THE FREEDOM OF INFORMATION ACT

34. Congress' enactment of the Freedom of Information Act [Title 5
U.S.C. § 552] and the Privacy Act [Title 5 U.S.C. § 552a] were specifically
designed to ensure that an intormed citizenry was empowered to act as a
needed check against corruption [in government agencies] and to hold the

governors accountable to those governed. See John Doe Agency v. John Doe

 

Corporation, 493 U.S. 146, 110 S. Ct. 471, 107 L. Ed. 2d. 462 (1989),

citing NLRB v. Robbins Tire Rubber Co., 437 U.S. 214, 242, 98 S. Ct.

 

2311, 2327, 57 L. Ed. 2d. 159 (1978). The Court held, "the basic purpose
of FOIA is... vital to the functioning of the democratic society." No more
important role can be served by the Freedom of Information Act than working
to ensure that propriety of the department charged with the administration of

justice on behalf of is citizens.

35. The courts have long held that FOIA "was enacted to facilitate
public access to Government documents" and "was designed to 'pierce the veil

of administrative secrecy and to open agency action to the light of public

13
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 12 of 25

serutiny.'" See Dep't of State v. Ray, 502 U.S. 164, 173, 112 S. Ct. 541,

 

116 L. Ed. 2d. 526 (1991) (quoting Dep't of Air Force v. Rose, 425 U.S.

 

352, 361, 96 S. Ct. 1592, 48 L. Ed. 2d. 11 (1976)). The Court has
described FOIA's goal as one of "broad disclosure" and “insisted that the

exemptions be 'given a narrow compass'™. See Miller v. Dep't of Navy, 131

 

S. Ct. 1259, 1265, 179 L. Ed. 2d. 268 (2011) (quoting Dep't of Justice v.
Tax Analysts, 492 U.S. 136, 151, 109 S. Ct. 2841, 106 L. Ed. 2d. 112
(1989)); accord FBI v. Abramson, 456 U.S. 516, 630, 102 S. Ct. 2054, 72 L.
Ed. 2d. 376 (1982). The echoes of the Court could not have been more clear
than where it held, "FOIA's limited exemptions do not obscure the basic
policy that disclosure, not secrecy, is the dominant objective of the Act."

See Dep't of Interior v. Klamath Water Users Protective Ass'n., 532 U.S. 1,

 

8, 121 S. Ct. 1060, 149 L. Ed. 2d. 97 (2001) (emphasis added) (quoting

Rose, 425 U.S. at 361).

36. The relevant portion of Title 5 U.S.C. § 552(a)(3) states an agency
shall:

"(A) Except with respect to the records made available
under Paragraphs (1) and (2) of this subsection, and
except as provided in subparagraph (E), each agency,
upon any request for records (i) resonably describes
such records and (ii) is made in accordance with
published rules stating the time, place, fee (if any), and
procedures to be followed, shall make the records
promptly available to any person.

(B) In making any record available to a person under
this paragraph, an agency shall provide the record in
any ftorm or format requested by the person if the record

is readily reproducible by the agency in that form or

14
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 13 of 25

format. Each agency shall make reasonable efforts to
maintain its records in torms and formats that are
reproducible for purposes of this section.

(C) In responding under this paragraph to a request for
records, an agency shall make reasonable efforts to
search for the records in electronic form or format,
except when such efforts would significantly interefere
with the operation of the agency's automated intormation
system.

(D) For the purposes of this paragraph, the term 'search'
means to review, manually or by automated means, agency
records for the purpose of locating those records which

are responsive to a request."

IV. THE COUNTS AND OFFENSES

37. The Plaintiff presents the following Counts for declaratory and

injunctive reliet under the statutes:

COUNT 1

(Administrative Procedures Act, 5 U.S.C. § 701 et seq.,
for declaratory and injunctive relief)

38. The Plaintiff realleges paragraphs 1-36, as if fully stated herein.

39. Under the FRA, the head of a federal agency must notify the
Archivist of any removal or alienation of records from the agency of which he
is the head, that shall come to the agency head's attention and, with the
assistance of the Archivist, must initiate action through the Attorney General

for the recovery of those records. See 44 U.S.C. § 3106.

15
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 14 of 25

40. The records requested by the Plaintiff under FOIA are subject to

the FRA.

41. The records removed and or alienated in the privately operated

SaaS system, are records subject to FRA.

42. The records unavailable to the Defendant for production under

FOIA, were removed from the Department of Justice.

43. Defendant Sessions has actual and constructive knowledge of the

removal of the records from the Department of Justice.

44. Defendant Sessions failed to "establish and maintain an active,
continuing program for the economical and efficient management of the records
of the agency" and failed to prevent "the removal of records from the legal
custody" of the agency. See 44 U.S.C. § 3102 and 36 C.F.R. §&§

1222.24(a)(6), § 1230.3(b), and § 1230.10(a).

45. Defendant Sessions has violated his duty under 44 U.S.C. § 3106
by failing to notify the Archivist concerning the unlawful removal of the
records, and by failing to initiate legal action through his [the Office of the

Attorney General] to recover the records.

46. Defendant Sessions' failure to notify the Archivist concerning the
unlawful removal of records, and failure to initiate action through his office
to recover the records constitutes a final agency action, for which there is no

other adequate remedy in a court of law.

16
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 15 of 25

47. Defendant Sessions' failure to notify the Archivist concerning the
unlawful removal of the records was arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with the FRA.

48. The Plaintiff is being irreparably harmed by reason of Defendant
Sessions' failure to take any action to recover the records, as the Plaintiff,
with numerous pending FOIA requests to the DOJ, is being prevented from

accessing responsive records.

49. The Plaintiff will continue to be irreparably harmed unless and until
Defendant Sessions notifies the Archivist concerning the unlawful removal of
federal records from the DOJ and initiates action through his office to recover
the records and otherwise conforms his conduct to the requirements of the

law.

50. The Plaintiff is therefore entitled to a declaratory judgment that
Defendant Sessions is in violation of his non-discretionary, statutory duties
under the Federal Records Act, and to preliminary and permanent injunctive
relief requiring Defendant Sessions to recover unlawfully alienated,
destroyed, or removed records, to seek other redress, as permitted under
the law, and to prevent further removal, alienation, or destruction of federal

records.

COUNT 2

(Administrative Procedures Act, 5 U.S.C. § 701 et seq.,
for declaratory and injunctive relief)

51. The Plaintiff realleges paragraphs 1-36, as if fully stated herein.

17
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 16 of 25

52. Defendant Ferriero has actual and constructive knowledge of the

removal of the records from the Department of Justice.

53. Defendant Ferriero has violated his duty 44 U.S.C. § 2901(a) and
44 U.S.C. § 3106 by failing to initiate legal action through the Attorney
General to recover the unlawfully alienated or removed federal records, and

to notify Congress of such actions.

54. Defendant Ferriero's failure to initiate legal action through the
Attorney General, and to notify Congress of such actions was arbitrary,
capricious, an abuse of discretion, and otherwise not in accordance with the

FRA.

55. The Plaintiff is being irreparably harmed by reason of Defendant
Ferriero's failure to initiate any legal action to recover the records, as the
Plaintiff, with numerous pending FOIA requests to the DOJ, is being

prevented from accessing responsive records.

56. The Plaintiff will continue to be irreparably harmed unless and until
Defendant Ferriero notifies the Attorney General and Congress concerning the
unlawful removal of federal records from the DOJ and initiates action through
the Attorney General to recover the records and otherwise confirms his

conduct to the requirements of the law.

57. The Plaintiff is therefore entitled to a declaratory judgment that
Defendant Ferriero is in violation of his non-discretionary, statutory duties
under the Federal Records Act, and to preliminary and permanent injunctive

relief requiring the Defendants to recover unlawfully alienated, destroyed, or

18
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 17 of 25

removed records, to seek other redress, as permitted under the law, and to

prevent further alienation, removal, or destruction of federal records.

COUNT 3
(Freedom of Information Act, 5 U.S.C. § 552,

and Privacy Act, 5 U.S.C. § 552a,.
for declaratory and injunctive relief)

58. The Plaintiff realleges paragraphs 1-36, as if fully stated herein.

59. The Defendant DOJ, refused to produce the records described with
"reasonable specificity", to wit: (1) the Case Tracking Reports for the
National ICAC-TF Program; (2) the Monthly Performance Measure Reports for
the National ICAC-TF Program; (3) the organizational chart for the Child
Exploitation and Obscenity Section ("CEOS") of the USAO-CD; and (4) a list
of cases referred to the High Technology Investigative Unit ("HTIU") for
assistance. i(he records were requested with the specific name, region, and
date(s) as provided for in the statutes. The Defendant DOJ did not claim

any exemptions to justify is decision.

60. The Defendant DOJ refused to produce the records regarding the
National ICAC-TF Program Case No. LC-10-12-141/11-17890 OR certify the
subject records were NONEXISTENT. The Defendant DOJ did not claim any

exemptions to justify its decision.

61. The Defendant DOJ refused to produce ANY of the more than 500+
Secure Hash Algorithm version 1 ("SHA-1") values previously claimed in court
documents and testimony regarding National ICAC-TF Program Case No. LC-
10-12-141/11-17890 OR certifiy the records as NONEXISTENT. The Defendant

DOJ did not claim any exemptions to justify its decision.
19
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 18 of 25

62. The Defendant DOJ refused to produce the "Record Numbers" and
"Jurisdictional Unique Identifiers" of the summary data offered in lieu of the
actual records requested. The record numbers and identifiers pertain to
NEITHER agency personel or medical in type or nature NOR are they "similar
files". The "Jurisdictional Unique Identifiers" and "Record Numbers" identify

specific records, related to specific agency actions and decisions.

63. The Defendant DOJ refused to produce copies of the National ICAC-
TF Program operations manual, or other substantially similar documents,
memorandums, standards, etc. that would be of a similar nature. The

Defendant DOJ did not claim any exemptions to justify its decision.

64. The Defendant DOJ refused to produce an index or other records
or documents of all cases and evidence processed by the HTIU from January
2011 through December 2012. The Defendant DOJ did not claim any

exemptions to justify its decision.

65. The Defendant DOJ refused to provide a complete list of Equities
identified, submitted to, requested from, or implemented by or through the
VEP4 py CEOS/HTIU. The DOJ did not claim any exemptions to justify its

decision.

4 The VEP was developed to codify and systemize the U.S. Government's
handling of “zero day" exploits. Zero day exploits are flaws in information
technology (IT) hardware or software products for which no mitigation is
available... ". See Classified Declaration of James B. Richberg, National
Intelligence Manager-Cyber, Office of the Director of National Intelligence,
ECF No. 36 at 7:{11.

20
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 19 of 25

66. The Defendant DOJ refused to produce two additional documents
identified regarding funding, grants, appropriations of the National ICAC-TF
Program for Fiscal Years 2008 through 2017. The Defendant DOJ did not

claim any exemptions to justify its decision.

67. The Defendant DOJ refused to produce a chart of accounts for "all
Department of Justice, and Office of Justice Programs accounts, including
account names, account numbers, account codes and account designations."

The Defendant DOJ did not claim any exemptions to justify its decision.

68. The Defendant DOJ refused to produce summary reports of all DOJ
and OJP expenditures for Fiscal Years 2008 through 2017. The DOJ did not

claim any exemptions to justify its decision.

69. The Defendant DOJ refused to provide records, documents,
reports, or raw data of all authorizations, grants, reimbursements,
disbursements, or other funding, to determing the total funding of any
source requested or received by any entity, agency, or organization related
to or in ‘connection with the National ICAC~TF Program for Fiscal Years 2008

through 2017. The DOJ did not claim any exemptions to justifiy its decision.

70. The Plaintiff is being irreparably harmed by reason of the

Defendant DOJ's failure to disclose records under a lawful request.

71. The Plaintiff will continute to be irreparably harmed unless and

until the Defendant DOJ produces the requested records.

21
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 20 of 25

72. The Plaintiff is entitled to a declaratory judgment that the
Defendant DOJ is in violation of the Freedom of Information Act and the
Privacy Act, and to preliminary and permanent injunctive relief requiring the
Defendant DOJ to produce all requested records, to seek other redress, as

permitted under the law.

COUNT 4
(Freedom of Information Act, 5 U.S.C. § 552,
Privacy Act, 5 U.S.C. § 552a, and

the Federal Records Act, 44 U.S.C. §&§ 2901 et seq., and § 3101 et seq.,
for declaratory and injunctive relief)

73. The Plaintiff realleges paragraphs 1~36, as if fully stated herein.

74. The Defendant DOJ has adopted, endorsed, or implemented a policy
and or practice that constitutes an on-going failure to abide by the terms of
the Freedom of Information Act, the Privacy Act, and the Federal Records

Act, ("the Acts").

75. The Defendant DOJ has implemented a defacto policy and practice of
claiming "unusual circumstances" as part of the Defendant agency's initial
response to requests for records, documents, information, or data from the

agency.
76. The Defendant DOJ has actual and constructive knowledge of the

Acts, and its legal obligation to provide responsive records to lawful

requests,

22
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 21 of 25

77. The Defendant DOJ implemented such detacto policies and practices

to delay the disclosure of information under lawful requests.

78. The Defendant DOJ violated the Acts by and through the
authorization, implementation, and on-going use of a private recordkeeping
system, known as the Child Protection System ("CPS") by the National ICAC-

TF Program.

79. The Defendant DOJ was at all times aware the use of the CPS

system was in violation of the Acts.

80. The Defendant DOJ authorized, funded, and implemented the use of
an external recordkeeping system as a deliberate means to effect a policy and

practice of the alienation, removal, and or destruction of federal records.

81. The Plaintiff is being irreparably harmed by reason of the
Defendant DOJ's authorization and implementation of a policy and practice to

impair the Plaintiff's lawful access to information.

82. The Plaintiff will continue to be irreparably harmed unless and until
the Defendant DOJ ceases the operation of unlawful recordkeeping practices
and delying practices, and otherwise conforms its conduct to the requirements

of the law.

83. The Plaintiff is therefore entitled to a declaratory judgment that the

Detendant DOJ is in violation of its non-discretionary duties under the Acts,

and to preliminary and permanent injunctive relief requiring the Defendant

23
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 22 of 25

DOJ to cease all unlawful recordkeeping and delay policies and practices, to
seek other redress, as permitted under the law, and to prevent further

impairment of the Plaintiff's lawful access to information in the future.

V. PUBLIC INTEREST IN DISCLOSURE

84. The subject records of this case represent a compelling public
interest where the Department of Justice disbursed in excess of a third of a
billion® taxpayer dollars to fund the now-missing-records of the National
ICAC-TF Program. These records also depict government agencies working in
concert, shielded from the public eye, while executing a deliberate and
carefully choreographed scheme to defraud taxpayers and violate the
constitutional protections due every citizen. The Department of Justice made
the conscious decision to expose the privacy and security of millions of
Americans and tens of millions of Microsoft Corporation's customers worldwide
to conceal its conduct. The subject records of this case represent a
compelling public interest where DOJ and other agencies had direct knowledge
of a significant security vulnerability in one of the most popular and common
commercial operating systems—Microsoft's Windows!M operating system—but
FAILED TO DISCLOSE the vulnerability to Microsoft or the public, in violation

of its [USG] own policy .§

5 the OJJDP has spent in excess of 311.6 Million taxpayer dollars related
to the National ICAC-TF Program from FY 2008 through FY 2017. The the
"alienated, removed, or destroyed" subject records of this case represent the
“public's receipts" for the agency's expenditures.

6 President's Review Group on_ Intelligence and Communications
Technology, Liberty and Security in a Changing World, at 219 (Dec. 12,
2013), http://www. whitehouse. gov/sites/default/files/docs/2013-12-12 rg final_
report.pdf.

 

24
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 23 of 25

VI. CONCLUSION

85. In summary, the AG as the agency head of the DOJ was required to
establish safeguards, "includ[ing] making it known to officials and employees
of the agency" [44 U.S.C. § 3105] that records were not to be removed or
destroyed except in accordance with the law, and the penalties for the
unlawful removal or destruction of records. The AG violated the statutes in
a clear and unambiguous manner. Further, Mr. Sessions upon being informed
of the violations failed to act to stop the unlawful removal or destruction of
federal records. Mr. Ferriero upon notice of the DOJ's violations for the
FRA failed to execute his non-discretionary duty to initiate legal and
enforcement proceedings against the agency, nor has he notified Congress.

See 44 U.S.C. §§ 2905(a) and § 3106.

86. Notwithstanding the removal or destruction of federal records by
the Department of Justice, the agency has refused to disclose the remaining
records in its possession in violation of the statutes. The Plaintiff was
harmed by the Defendants actions individually and collectively. The Plaintiff
notified the AG and the Archivist of the unlawful removal of federal records
and asked that they fulfill their statutory duty to initiate legal action to
recover the unlawfully removed records and to prevent further loss of federal
records. Mr. Price has pending FOIA requests for records, including those
records that have been removed or destroyed. The Defendants' actions have

unlawfully interfered with the Plaintiff's right to obtain such records.

87. Stated another way, the Defendant DOJ alleged the now missing
records to: (1) defendants; (2) counsel; (3) district courts; and (4) relied

upon the missing subject records of this case and similar records as evidence

25
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 24 of 25

in criminal proceedings that culminated in criminal convictions. The
Defendant DOJ subsequently used the now missing subject records as the
justification—the basis—to seek increased funding for grants,
reimbursements, and appropriations under the guise of a successful public
policy. In fact, the Defendant DOJ took deliberate steps in violation of the
law to ensure that such records were alienated, destroyed, or otherwise

removed from the legal custody of the agency.

88. Additionally, the Defendant DOJ set on a deliberate course of action
to thwart compliance with the law and the rules of this Court through the
knowing and willful use of evidence produced by and through the use of
classified Equities from a classified intelligence program operated by the
National Security Agency—the VEP—without disclosure under the Classified
Information Procedures Act, of the classified nature, and the source of the
alleged evidence as required under Fed. R. Crim. P. 16, Fed. R. Evid. 702
and 901, 18 U.S.C. App. 3, and the local rules of all district courts.

WHEREFORE, the Plaintiff respectfully requests this Court enter an
Order for declaratory judgment against the Defendants, and preliminary and

permanent injunctive relief as follows:

a. DECLARE that all subject records of this case and all substantially
similar or related records are subject to the FRA.

b. DECLARE Defendants Sessions' and Ferriero's failure to take any
action to recover the records as arbitrary, capricious, an abuse ot

discretion, and otherwise not in accordance with the Acts;

c. ORDER Defendant Sessions to initiate legal action against the

Department of Justice for the unlawful removal and or destruction

26
Case 1:18-cv-01339-CRC Document 47 Filed 12/14/18 Page 25 of 25

of federal records, with the assistance of the Archivist pursuant to
44 U.S.C. § 3106;

ORDER Defendant Ferriero as the Archivist, to request Defendant
Sessions in his capacity as Attorney General to initiate such action
as required to recover the records, and notify Congress of this
matter pursuant to 44 U.S.C. §§ 2905(b) and § 3106(b);

ORDER the Department of Justice to produce the subject records
forthwith OR assert the State-Secrets Privilege regarding the
classified elements of Count 3;

ORDER the Department of Justice to certify alienated, unrecovered,
or destroyed records as NONEXISTENT;

GRANT the Plaintiff an award of reasonable fees, costs, and
expenses as were necessarily incurred in the bringing and

prosecution of this case;

GRANT the Plaintiff such other and further relief as this Court

deems fair and equitable. !

Respectfully Submitted,

 

Jame Price

Plaintiff

USM No. 98922004

Federal Correctional Institution
P.O. Box 779800

Miami, Florida 33177-9800

Tel.: 305-259-2150/2268

Email: PriceJamesE@Outlook.com

Due to a delay in the receipt by the institution of exhibits stored in

electronic format, all exhibits referenced in the amended complaint will be
filed separately as an "Exhibits Supplement to the Second Amended Complaint"
according to their internal reference in the amended complaint.

27
